DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	As of Claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a lens group comprising one or more lens elements that define an optical axis; a base structure, comprising: a first portion below the prism and the lens group, wherein the first portion defines a first plane parallel to the optical axis; and a second portion that defines a second plane orthogonal to the optical axis; an image sensor to capture light that has passed through the prism and the lens group, wherein the image sensor is coupled to the second portion of the base structure such that the image sensor is oriented orthogonal to the optical axis; and an actuator module to move the lens group, relative to the image sensor, in multiple directions.”
	As of Claims 2-9: Claims 2-9 depend from Claim 1 and are allowed as well.

As of Claim 10: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 10 that includes, “a prism; and a lens group comprising one or more lens elements that define an optical axis; a base structure, comprising: a first portion below the prism and the lens group, wherein the first portion defines a first plane parallel to the optical axis; and a second portion that defines a second plane orthogonal to the optical axis; an image sensor to capture light that has passed through the prism and the lens group, wherein the image sensor is coupled to the second portion of the base structure such that the image sensor is oriented orthogonal to the optical 
As of Claims 11-17: Claims 11-17 depend from Claim 10 and are allowed as well.
As of Claim 18: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 18 that includes, “a prism to redirect light to the lens group; a base structure, comprising: a first portion below the prism and the lens group, wherein the first portion defines a first plane parallel to the optical axis; and a second portion that defines a second plane orthogonal to the optical axis, wherein the second portion is to couple with an image sensor such that the image sensor is oriented orthogonal to the optical axis; and an actuator module to move the lens group, relative to the image sensor, in multiple directions.”
As of Claims 19-20: Claims 19-20 depend from Claim 18 and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Hara et al. (US 2004/0141065) discloses an optical system, comprising a first light folding element (paragraphs 0113-0114, and figures 11-12: 61), a second light folding element (paragraphs 0113-0114, and figures 11-12: 62), and a lens system located between the first light folding element and the second light folding element, wherein the lens system includes a lens stack comprising refractive lens elements (paragraphs 0113-0114, and figures 11-12: 61-62; the lenses system along the axis between the folding elements 61 and 62), wherein the first light folding element redirects light from an object field from a first axis to the lens system on a second axis (paragraphs 0113-0114, and 
Tang (US 7,274,518) discloses the use of an optical system that includes a lens system having a front aperture stop (column 9, lines 31-32, and figure 5: 50), and a lens stack having four refractive lens elements, wherein a second lens element of the lens stack in order from an object side of the lens system to an image side of the lens system has a convex object-side surface (column 9, lines 25-26, and figure 5: 20, 21).  Tang teaches that the use of a front aperture stop in the optical system is preferred in order to control brightness of the optical system (column 9, lines 31-32), and the use of a lens stack having four refractive lens elements, wherein a second lens element of the lens stack in order from an object side of the lens system to an image side of the lens system has a convex object-side surface, in order to achieve a balance between the size of the optical system and the aberration correction thereof (column 4, lines 1-13, and column 9, lines 15-21). 
 Goldenberg (US 10,070,060) discloses an imaging device having a lens system that is movable on two or more axes independently of an optical folding element (column 6, lines 19-61).
Chen et al. (US 8,014,080) teaches  providing an optical photographing system comprising four lens elements with refractive power, in order from an object side to an image side: a first lens element; a second lens element with positive refractive power, and at least one of the object-side and image-side surfaces thereof being aspheric; a third lens element with negative refractive power having a concave object-side surface and a convex image-side surface, and both of the object-side and image-side surfaces thereof being aspheric; a fourth lens element with positive refractive power, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697